Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 27, 2022 has been entered.
Claims 1-5 and 7-16 remain pending, with claims 1-5 and 7-9 being examined, and claims 10-16 deemed withdrawn. Claims 23-26 are newly added, and are pending and examined. Claims 6 and 17-22 are canceled.
Applicant’s amendments to the Claims have overcome each and every 102 rejection, and 103 rejection previously set forth in the Final Office Action mailed May 2, 2022.
Remarks
Applicant’s Remarks filed June 27, 2022 regarding the rejections of independent claim 1 and its dependent claims under 112(b) in the Final Office Action mailed May 2, 2022 have been considered and are persuasive. The Examiner has therefore withdrawn the rejection of claim 1 and its dependent claims under 112(b) previously made in the Final Office Action. Claim 3, newly made independent in the claim set filed June 27, 2022, likewise is not rejected under 112(b).
EXAMINER’S AMENDMENT
Claims 1-5, 7-9, and 23-26 have been accepted and remain as originally presented.

Claims 10-16, non-elected without traverse, have been canceled without prejudice to filing a division application.
REASONS FOR ALLOWANCE
Claims 1, 2, 3, 4, 5, 7-9, 23, 24, 25, and 26, have been renumbered as claims 1, 2, 9, 10, 3, 4-6, 7, 8, 11, and 12, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Huenerfauth teaches the at least one heating unit ([0034]-[0036], [0039], see Fig. 1D at thermal regulating units 116 for heating sample containers 114 in sample receptacles 112. The combination of thermal regulating units 116 and sample receptacles 112 are considered a heating unit, and the sample receptacles 112 portion of the heating unit is in direct contact with sample containers 114 and heats by direct contact a side of the sample containers 114. Further, the heating unit is positioned inside the rack housing 102, which is considered to be the receptacle) and the receptacle (see Figs. 1A-1D at sample rack 100 including housing 102. The rack housing can be considered a receptacle). The at least one heating unit is a Peltier heater ([0034]-[0036], the thermal regulating units may be a Peltier element). However, Huenerfauth does not teach, either alone or in combination with the prior art, that the at least one heating unit comprises a pliable thermally conductive insulator configured to be attached to the heatable plate or Peltier heater and to be in contact with the side of the vessel. As the inner walls of the sample receptacles 112 portion of the heating unit of Huenerfauth is already in contact with the vessel, and is between the Peltier heater 116 and the test vessel 114, there would be no motivation to attach an insulator to the Peltier heater and heatable plate and have the insulator also be in contact with the vessel. Further, Huenerfauth does not teach, either alone or in combination with the prior art, that the receptacle comprises at least one movable wall configured to clamp the at least one heating unit against the side of the test vessel. As the inner walls of the sample receptacles 112 portion of the heating unit of Huenerfauth is already in contact with the vessel, there would be no motivation to provide an additional movable wall to clamp the heating unit against the test vessel.
	Claims 2-8 are allowable as they depend on claim 1, an allowed claim. Claims 10-12 are allowable as they depend on claim 9, an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798